        Case 1:17-cv-03144-AJN-SN Document 233 Filed 03/14/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                      3/14/2019


JUSTIN GOLDMAN,

                                            Plaintiff,                 17-CV-03144 (AJN)(SN)

                          -against-                                              ORDER

BREITBART NEWS NETWORK LLC, et al.,

                                            Defendants.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        Upon the Court’s sua sponte reconsideration of the scheduling order given at the March

12, 2019 conference, it is ORDERED:

        1.       To discuss any outstanding issue of damages discovery, a telephone conference is

scheduled for 12:30 p.m. on Friday March 22, 2019. At that time, the parties should jointly call

Chambers, at (212) 805-0286, with all relevant individuals on the line. If this date is unavailable

for any party, they must contact Courtroom Deputy Rachel Slusher immediately at (212) 805-

0286. If the parties resolve the issue of damages discovery before the conference then they shall

immediately file a letter motion seeking to adjourn the conference.

        2.       The parties shall complete all fact discovery by May 1, 2019.

        3.       The Parties shall exchange affirmative expert reports—i.e., those addressing

issues for which the party has the burden of proof—by May 22, 2019.

        4.       The Parties shall exchange rebuttal expert reports, if any, by June 19, 2019.

        5.       Expert discovery shall be completed by July 10, 2019.
       Case 1:17-cv-03144-AJN-SN Document 233 Filed 03/14/19 Page 2 of 2



       6.      Defendants shall file any motion for summary judgment by August 2, 2019. The

memorandum of law and Local Rule 56 statement in support of the motion must both be

consolidated submissions from all Defendants. Defendants’ consolidated memorandum of law

shall not exceed 45 pages.

       7.      Plaintiff shall file his memorandum opposing summary judgment by August 30,

2019. The opposition memorandum shall not exceed 45 pages.

       8.      Defendants shall collectively file a single reply no later than September 20, 2019.

That brief shall not exceed 20 pages.

SO ORDERED.




DATED:         March 14, 2019
               New York, New York




                                                2
